United States Court of Appeals
                                                                Fifth Circuit
                                                               F I L E D
               IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT                   February 7, 2007

                                                            Charles R. Fulbruge III
                                                                    Clerk
                              No. 06-50565
                          Conference Calendar


UNITED STATES OF AMERICA,

                                      Plaintiff-Appellee,

versus

ALEJANDRO PARRA-GARCIA,

                                      Defendant-Appellant.

                       --------------------
           Appeal from the United States District Court
                for the Western District of Texas
                        USDC No. 3:06-CR-30
                       --------------------

Before REAVLEY, JOLLY, and BENAVIDES, Circuit Judges.

PER CURIAM:*

     Appealing the Judgment in a Criminal Case, Alejandro Parra-

Garcia raises arguments that are foreclosed by United States v.

Santiesteban-Hernandez, 469 F.3d 376, 381 (5th Cir. 2006), which

held that a Texas robbery conviction qualified as a crime of

violence under U.S.S.G. § 2L1.2, and by Almendarez-Torres v.

United States, 523 U.S. 224, 235 (1998), which held that 8 U.S.C.

§ 1326(b)(2) is a penalty provision and not a separate criminal

offense.   The Government’s motion for summary affirmance is

GRANTED, and the judgment of the district court is AFFIRMED.

     *
       Pursuant to 5TH CIR. R. 47.5, the court has determined that
this opinion should not be published and is not precedent except
under the limited circumstances set forth in 5TH CIR. R. 47.5.4.